347 S.W.3d 183 (2011)
STATE of Missouri, Respondent,
v.
Michael B. McCAULEY, Defendant/ Appellant.
No. ED 94753.
Missouri Court of Appeals, Eastern District, Division Three.
September 6, 2011.
Alexa Pearson, Columbia, MO, for Appellant.
Robert P. McCulloch, St. Louis County, Prosecuting Attorney, Ashley Bailey Smith, Assistant Prosecuting Attorney, David R. Truman, Assistant Prosecuting Attorney, Clayton, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael B. McCauley (Defendant) appeals from the judgment upon his conviction by a jury for sexual misconduct, in violation of Section 566.093, RSMo 2000,[1] for which Defendant was sentenced to one year in the St. Louis County Department of Justice Services. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears.
*184 An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.